Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 16, 19-22, 24, 27, 28, 31, 33 and 34. Claims 3-15, 17, 18, 23, 25, 26, 29 and 30 have been cancelled.
The rejection of claims 1, 2, 16, 19-22, 24, 27, 28, 31, 33 and 34 under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the in invention is withdrawn in light of the amendments.

Nucleotide and/or Amino Acid Sequence Disclosures
The objection to the specific for containing deficiencies regarding nucleotide and/or amino acid sequences in the drawings is withdrawn in light of the amendments

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 16, 19-22, 24, 27, 28, 31, 33 and 34 REMAIN rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Claims 1, 2, 16, 19-22, 24, 27, 28, 31, 33 and 34 are drawn to wheat grain of the species T. aestivum the grain comprising homozygous null mutations in each of the SSIIa-A, B and D genes and SSIII-A, B and D genes and which comprises a fructan content between 3% and 12% of the grain weight, an amylose content between 41.3 and 46.1%, a reduced amylopectin content, a fructan, β-glucan (BG), arabinoxylan (AX) and cellulose content between 15% and 30%, a starch content between 30 and 70% of the grain weight, wherein the grain comprises at least 2% resistant starch (RS), plants and products produced from said grain, and processes for making said grain or bins of said grain.
The specification describes the generation of SSIIa and SSIIIa triple null mutants, and that while amylose content and RS content was increased, there was significantly less total starch (p. 161, ¶ 00461). In fact, the specification describes that the average amylose content is 43.7%, which is below the upper limit of amylose content that is claimed (p. 165, Table 12).
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
Here, the specification fails to adequately describe a representative number of species from the broad genus of wheat grains as claimed, which encompass mutations at any nucleotide position in the SSIIa and SSIIIa genes of the A, B and D genomes in any genetic background of T. aestivum, to predictably yield grain with the amylose content and other phenotypes as claimed (e.g., the claimed starch and amylose contents).
This description is critical because the art describes that the difference in amylose content between two types of triple nulls could be the result of either using different genetic backgrounds or different analytical methods for amylose determination (Konik-Rose et al, p. 1063, col. 1, last ¶ bridging col. 2; p. 1057, Table 1).
Thus, the skilled practitioner would not be of the opinion that Applicant possesses the exhaustive genus of grain as claimed since the specification has failed to describe whether it is particular mutations, the genetic background, or a combination of both that are required in order to obtain the grain as claimed.
Therefore, in light of the instant disclosure and the state of the art, the skilled practitioner would not be of the opinion that Applicant possesses the genus of grain from any genetic background from which there are over 100 varieties (e.g., see Final 2019/20 WQA Wheat Variety Master List) and which comprises the genus of mutations as broadly claimed to yield the range of phenotypes as claimed.
Given the lack of written description in the specification with regard to the grain as broadly claimed, it is not clear that Applicant was in possession of the invention at the time this application was filed.

Response to Arguments 
Applicant traverses the rejection of the claims because they have been amended to limit the amylose content to a range of 43.3 to 46.1% which the specification, in fact, describes (Applicant reply dated 27 June 2022, p. 14, ¶ 1).
This argument is not persuasive because an objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). 
Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. See MPEP 2162.02.
Here, the answer is no for the reasons as enumerated above. Namely, it was known in the art that mutations to the SSIIa gene increase amylose content to levels above what is found in wild type, yet triple null mutations in wheat grain do not necessarily yield grain with an amylose content of greater than 45% (e.g., see Konik-Rose et al, p. 1054, col. 1, penultimate ¶).
Moreover, the specification fails to describe the particular genetic structure of wheat grain that confers the function/phenotype for the claimed amylose content: the specification fails to describe whether it is a particular set of mutations or the particular wheat genetic background that provides the claimed amylose content.
It is further noted that a mere functional description of a genus of chemical entities is not sufficient to meet the written description requirement: “the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. 
In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984). 
Although there is a correlation between mutations as claimed and increased amylose content, there is not a well-established correlation between these mutants (i.e. a structure) and the particularly claimed and allegedly novel amylose content (i.e., the function). 
Thus, based on the state of the art and the breadth of the claims which encompass any combination of mutations in any wheat genetic background the skilled practitioner would be unable to recognize the structure of the claimed grain in order to obtain the claimed amylose content.
	Finally, Applicant’s position that one would not reasonably expect to arrive at the grain as claimed (e.g., see Applicant’s reply dated 27 June 2022, p. 17) supports the position that the claims are not adequately described. Namely, if the invention is directed to structures that are distinguishable from the art and that yield unexpected results, then these particular structures must be described and encompassed by the claims. Otherwise, there is no structural difference between what is taught in the prior art and that which is claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 16, 19-22, 24, 27, 28, 31, 33 and 34 REMAIN rejected under 35 U.S.C. 103 as being unpatentable over Giroux (Pub. No. US 2017/0006815 A1 with an effective filing date of 09 July 2015). 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Instant claims 1, 2, 16, 19-22, 24, 27, 28, 31, 33 and 34 are drawn to wheat grain of the species T. aestivum the grain comprising homozygous null mutations in the SSIIa-A, B and D genes and the SSIIIa-A, B and D genes and comprising an increased fructan content, an amylose content between 41.3 and 46.1%, a reduced amylopectin content, a fructan, BG, AX and cellulose content between 15% and 30%, a starch content between 30 and 70% of the grain weight, wherein the grain comprises at least 2% RS, a plant that produced said grain, flour or a food product produced from said grain, starch granules from said grain, a process for producing said grain by mutating it or crossing it with another mutant plant, process for producing wheat grain comprising harvesting said grain, and a process for screening said grain by determining the activity of SSIIa or SSIIIa, and a process of producing bins of wheat grain by reaping stalks of said mutant grain, threshing it and sifting/sorting it.
	Giroux teaches screening and selecting for wheat SSIIa triple null mutants with an average starch content of 51.5%, while line 102 reached an amylose content of up to 56.7% (e.g., see p. 33, Table 5; p. 31, ¶ 0392). Amylose content can be measure by an iodine binding assay with double nulls completely lacking SSIIa protein comprising an amylose content of 53% (p. 8, ¶ 0131; see also p.35, ¶ 0410).
	Giroux teaches crossing SSIIa triple null plants with other mutants such as SSIII mutants in the A, B and D genomes, and that the mutations may be premature translation stop codons (p. 33, ¶ 0397; p. 32, Table 2; see also p. 19, ¶ 0255 and p. 28, ¶ 0345). Starch is produced from said grain (p. 32, ¶ 0394).
	Giroux teaches that SSIIa mutant grain is expected to have increased RS as compared to controls and may be greater than 2% (p. 37, ¶ 0433; p. 27, ¶ 0331 and 0332; p. 26, ¶ 0322 and 0323). Flour products may be produced from the triple null mutant (p. 5, ¶ 0079). Milling processes as encompassed by instant claim 34 were routine and known in the art (p. 21, ¶ 0270-0276).
	Giroux teaches that amylose content can be increased anywhere from 1% to 100% compared to that of wild-type and that there is in an interest in high amylose food because they have higher fractions of RS (p. 23, ¶ 0300; p. 17, ¶ 0225; see also p. 5, ¶ 0081). Even small increases in amylose can impact end product quality: higher amylose contents lead to firmer noodles after cooking which is preferable (p. 17, ¶ 0225 and 0226; see also p. 16, ¶ 0223 and 0224).
	Thus, while Giroux does not reduce to practice grain that is a triple null mutant for the SSIIa and SSIIIa genes and the corresponding phenotypes as claimed, the issue is whether one of ordinary skill in the art would have a reasonable expectation of success in producing grain with these phenotypes since Giroux reasonably teaches, suggests and provides motivation for making grain that is a triple null mutant for the SSIIa and SSIIIa genes.
Here, prior to the effective filing date of the instant invention, one would have had a reasonable expectation of success in arriving at the grain with the phenotypes as claimed because Giroux et al teaches that grain lacking SSIIa has an amylose content of 53%.
Thus, in light of this increase and because the aim of Giroux is to increase amylose content to improve food product quality, one of ordinary skill in the art would naturally assume that by also eliminating SSIIIa from the grain the amylose content would be increased. In other words, if the suggestion of Giroux is to eliminate both SSIIa and SSIIIa then one would reasonably envision doing so to obtain a corresponding increase in amylose content in the range as claimed.
	It is also noted that the instant claims are directed to a genus of mutations: the null mutations can be at any nucleotide position within the SSIIa and SSIIIa genes so long as the activity is abolished.
	This too is what is taught by Giroux: a genus of mutations in the SSIIa and SSIIIa genes to abolish activity in order to increase amylose content to levels to yield food products with acceptable qualities (i.e., even small increases in amylose can impact end product quality as higher amylose contents lead to firmer noodles after cooking which is preferable).

Response to Arguments
Applicant traverses the rejection of the claims by asserting that a person of skill in the art would not reasonably expect wheat grain as claimed to have the resulting phenotypes as claimed, and that Giroux fails to provide this expectation (Applicant reply dated 27 June 2022, p. 15, ¶ 3).
Applicant’s arguments are not persuasive because the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP 716.01(c)(II).
	Here, Applicant merely asserts that one would not have a reasonable expectation of success in following the teachings of Giroux without proffering any factual evidence to support the assertion.
Applicant has failed to rebut the position that Giroux  teaches that grain lacking SSIIa has an amylose content of 53%, and that in light of this increase and the fact that the aim of Giroux is to increase amylose content to improve food product quality, one of ordinary skill in the art would naturally assume that by also eliminating SSIIIa from the grain the amylose content would be increased. 
In other words, if the suggestions of Giroux is to eliminate both SSIIa and SSIIIa then one would reasonably envision doing so to obtain a corresponding increase in amylose content.
Because the genus of mutations in grain as taught by Giroux overlaps in scope with what is instantly claimed, then it follows that the Giroux grain must also have the same fiber content as instantly claimed. Giroux, in fact, teaches obtaining a fiber content of 200% as compared to wild-type (e.g. see ¶ 0081 and beginning at ¶ 0221 and ¶ 0314).
Moreover, if it is Applicant’s position that the results are unexpected, then the claims must be drawn to those embodiments that produce the grain as claimed. Namely, the results are not commensurate in scope with what is claimed, and the claims encompass species that are not described and which fail to satisfy the written description requirement as discussed supra.

Claim(s) 1, 2, 16, 19-22, 24, 27, 28, 31, 33 and 34 REMAIN rejected under 35 U.S.C. 103 as being unpatentable over Morell et al (Patent No. US 7,700,826 B2) and Giroux (Pub. No. US 2017/0006815 A1 with an effective filing date of 09 July 2015) in view of Jobling et al (Patent No. US 6,635,756) and Konik-Rose et al (2007, Theor Appl Genet, 115:1053-1065) and Fujita et al (2007, Plant Physiology, 144:2009-2032) and Yamamori (2006, Australian Journal of Agricultural Research, 57. 531-535) and Jenkins et al (Pub. No. US 2011/0281818 A1).
	Instant claims 1, 2, 16, 19-22, 24, 27, 28, 31, 33 and 34 are drawn to wheat grain of the species T. aestivum the grain comprising homozygous null mutations in the SSIIa-A, B and D genes and the SSIIIa-A, B and D genes and comprising an increased fructan content, an amylose content 41.3 and 46.1%, a reduced amylopectin content, a fructan, BG, AX and cellulose content between 15% and 30%, a starch content between 30 and 70% of the grain weight, wherein the grain comprises at least 2% RS, a plant that produced said grain, flour or a food product produced from said grain, starch granules from said grain, a process for producing said grain by mutating it or crossing it with another mutant plant, a process for producing wheat grain comprising harvesting said grain, a process for screening said grain by determining the activity of SSIIa or SSIIIa. and a process of producing bins of wheat grain by reaping stalks of said mutant grain, threshing it and sifting/sorting it.
	Morell et al is directed to isolated nucleic acid molecules that encode wheat SSII and SSIII which provide the means to modify and manipulate starch content, for example, the amylose to amylopectin ratio (col. 1, ¶ 2). These genes may be subjected to mutagenesis to produce single or multiple nucleotide substitutions, insertions or deletions (col. 17, ¶ 2).
	Null mutants in the A, B and D genomes can be produced that can be stacked or pyramided into one or more new wheat lines by introgression and/or standard plant breeding thereby producing a novel germplasm which exhibits altered starch properties (col. 22, penultimate and last ¶). In fact, Morell et al teaches that SSII null alleles in the A, B and D genomes were known in the art, while SSIII mutants in maize were also known in the art (col. 46, last ¶; see also col. 47, ¶ 1).
	Morell et al claim methods for using these plants in processes for breeding and making food products by obtaining starch from said plants (see claims 1-26).
	Meanwhile, Giroux teaches crossing SSIIa triple null plants with other mutants such as SSIII mutants in the A, B and D genomes, and that the mutations may be premature translation stop codons (p. 33, ¶ 0397; p. 32, Table 2; see also p. 19, ¶ 0255 and p. 28, ¶ 0345). Starch is produced from said grain (p. 32, ¶ 0394).
Giroux teaches screening and selecting for wheat SSIIa triple null mutants with an average starch content of 51.5%, while line 102 reached an amylose content of up to 56.7% (e.g., see p. 33, Table 5; p. 31, ¶ 0392). Amylose content can be measured by an iodine binding assay with double nulls completely lacking SSIIa protein comprising an amylose content of 53% (p. 8, ¶ 0131; see also p.35, ¶ 0410).
	Giroux teaches that SSIIa mutant grain is expected to have increased RS as compared to controls and may be greater than 2% (p. 37, ¶ 0433; p. 27, ¶ 0331 and 0332; p. 26, ¶ 0322 and 0323). Flour products may be produced from the triple null mutant (p. 5, ¶ 0079). Milling processes as encompassed by instant claim 34 were routine and known in the art (p. 21, ¶ 0270-0276).
	Giroux teaches that amylose content can be increased anywhere from 1% to 100% compared to that of wild-type and that there is in an interest in high amylose food because they have higher fractions of RS (p. 23, ¶ 0300; p. 17, ¶ 0225; see also p. 5, ¶ 0081). Even small increases in amylose can impact end product quality: higher amylose contents lead to firmer noodles after cooking which is preferable (p. 17, ¶ 0225 and 0226; see also p. 16, ¶ 0223 and 0224).
Thus, while Morell et al and Giroux teach, suggest and provide motivation for arriving at wheat grain comprising null mutations in SSIIa and SSIIIa genes of the A, B and D genome, Morell et al and Giroux do not ipsis verbis teach that said grain would have the specific phenotypes as recited in the claims.
Therefore, the issue is whether one would have a reasonable expectation of success in observing a fructan content, BG content, grain weight, amylose and starch content, RS content, etc. in the wheat grain as suggested and taught by Morell et al and Giroux.
Regarding these phenotypes, Jobling et al teach, in fact, a method of producing and modifying starch comprising modifying a plant by introducing two nucleic acid sequences that are the genes encoding SSII and SSIII enzymes in the antisense orientation to modify one or more properties of starch and food products derived therefrom (see Abstract; see also claims 1 and 9).
Jobling et al also teach that a potato line transformed with an antisense SSII and SSIII construct showed an amylose content of 51% (col. 16, last ¶ bridging col. 17).
Similarly, Konik-Rose et al teach the crossing of a wheat plant which lacks functional SSIIa genes on each genome with an Australian what cultivar Sunco to yield eight possible genotypes, one of which has homozygous null mutations in each of the SSIIa-A, B and D genomes (see Abstract; see also p. 1055, col. 1). Thus, Konik-Rose et al teach making a triple null in the same manner as disclosed in the instant specification (e.g., 96, ¶ 0391).
Konik-Rose et al teach that triple null lines showed an increase in amylose content to 44% and a starch content of 47% (p. 1063, col. 1, last ¶ bridging col. 2; p. 1057, Table 1). This is of interest because starches with elevated amylose contents provide RS with positive impacts on bowel health (p. 1054, col. 1, last ¶ bridging col. 2).
Importantly, Konik-Rose et al teach that the difference in amylose contents between two types of triple null SSIIa lines could be result of using either different genetic backgrounds or different analytical methods for amylose determination (p. 1063, col. 1, last ¶).
Meanwhile, Fujita et al teach that it was known in the art that reducing SSIIIa expression can increase amylose content (see Abstract; see also p. 2010, col. 1, ¶ 3; see p. 2015, col. 2, last ¶; see also p. 2018, col. 2), while Yamamori et al teach that SSIIa triple null grain has up to 3.64 RS (p. 531, col. 2, last ¶).
With respect to the claimed fructan phenotype, Jenkins et al teach exemplary wheat plants B29 GES 2003 and B63 GES 2003 that are SSIIa mutants in all three genomes, namely, triple nulls (p. 29, ¶ 00246 and Table 5). Therefore, Jenkins et al teach wheat grain comprising mutations in each SSIIa gene such that the grain is homozygous for a mutation in its SSIIa-A, B and D gene that are null mutations. 
	This wheat grain was obtained by crossing a parental SSIIa null (SGP-1 null plant) with plants of cultivar Sunco (p. 29, ¶ 00246). Jenkins et al teach that total sugars were extracted from 100mg dry weight wholemeal for SSIIa triple null mutants in the A, B and D genome and the corresponding wild-type and analyzed for fructan content (p. 29, ¶ 0245).
	The results indicated that said triple null mutants contained increased fructan levels relative to wild-type under all growing conditions, for example, by 2-3 fold in the B63 line, indicating that an SSIIa mutation increased fructan content in wheat as claimed (p. 29, ¶ 00246). 
The increased level of fructan is preferably at least 3x or at least 10x that of a control plant prior to introduction of the mutations, and the percentage fructan of grain by weight is at least 5% (p. 3, ¶ 0030).
This is accomplished in cereal plants such as wheat or Triticum aestivum by reducing the level of SSII, which is synonymous with SSIIa (p. 2, ¶ 0016 and 0023-0024; see also p. 20, ¶ 0166). The level of SSIIa may be reduced by mutating the SSIIa gene and screening for said mutants (p. 3, par. 0028; p. 10, par. 0092).
Jenkins et al disclose that SSIIa mutations can be made by deletions, insertions or substitutions, and can be introduced by mutagens or by crossing of two parental plants (p. 10, ¶ 0090; see also p. 17 and ¶ 0144). Jenkins et al teach screening for said grain (p. 3, ¶ 0038). Starch may be isolated from said grain (p. 20, par. 0171).
Jenkins et al teach that a suitable number of backcrosses can be performed to cross out any undesirable genetic background, and that the desired genetic background can include grain with altered amylose to amylopectin ratios (p. 17, ¶ 0143; see also p. 20, ¶ 0169 and 0170). This is noteworthy because as discussed below, it was known in the art that increased amylose content is associated with increased RS content.
	Jenkins et al teach food products such as flour including fructan with a degree of polymerization from about 3 to about 12 obtained from grain with reduced SSIIa activity relative to an unmodified control, and that the food product comprises a food ingredient at a level of at least 10% on a dry weight basis wherein the food ingredient is said grain (p. 3, ¶ 0026; see also p. 20, ¶. 0168-0175). Starch can also be isolated from the grain (p. 20, ¶ 0171).
	Jenkins et al teach a method for ameliorating one or more symptoms of a condition associated with low levels of dietary fructan in a subject in need thereof, for example, diabetes or heart disease, by providing to a subject grain comprising homozygous null mutations in the SSIIa gene (p. 4, ¶ 0041-0042).
Jenkins et al teach the need for efficient production of fructan from plant sources at low cost whereby said fructan product is obtained in a method comprising obtained or producing a cereal plant or grain or flour that comprises at least 3% fructan as a percentage of the cereal grain weight and processing said grain to produce the product, and that the starch content should be at least 30% or more as a percentage of the total grain weight (p. 2, ¶ 0011 and 0020-0021). The need is due to the beneficial properties of dietary fructan (p. 1, ¶ 0009).
Therefore, prior to the effective filing date of the instant invention, one of ordinary skill in the art would have had a reasonable expectation of success in producing grain with the phenotypes as claimed because SSIIa triple null wheat grain was known in the art to have increased fructan content, increased amylose content which is associated with increased RS content, because it was also known that different genetic backgrounds have differing amylose contents (see Konik-Rose et al), and because it was also known that SSIIIa mutations lead to increased amylose content.
Thus, one could reasonably expect to increase the amylose content as claimed because SSIIa triple null grain already has many of the same phenotypes as instantly claimed.
Even if one did not initially observe grain comprising the range of amylose content as claimed based on the teachings of Morell et al and Giroux, one of ordinary skill in the art could cross the SSIIa/SSIIIa triple null plant with wheat of different genetic backgrounds as suggested by Jenkins et al, or conversely, one could perform a suitable number of backcrosses to cross out any undesirable genetic background, namely, any background preventing amylose content from being greater than 45% (p. 17, ¶ 0143).
In this way, amylose content could be further increased with goal of also increasing RS in wheat grain that also comprises increased fructan content, the importance of which is discussed above.

Response to Arguments 
Applicant traverses the rejection of the claims because one would not have a reasonable expectation of success in increasing the fiber content while maintaining RS content that is similar to triple null SSIIa mutations (Applicant reply dated 27 June 2022, p. 17, ¶ 1 and 2).
Applicant’s arguments are not persuasive because the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP 716.01(c)(II).
Here, Applicant merely asserts that one would not have a reasonable expectation of success in following the aforementioned teachings to arrive at the fibre and RS content as claimed without proffering any factual evidence to support the assertion.
	In fact, Jenkins teaches that fiber content is increased in SSIIa mutants (e.g., see p. 16, ¶ 0224). Thus, contrary to Applicant’s position, there would be no reason for one of ordinary skill in the art to doubt that combining the prior art references as discussed above would yield increased fibre content as claimed.
Moreover, if it is Applicant’s position that the results are unexpected, then the claims must be drawn to those embodiments that produce the grain as claimed. Otherwise, the claims encompass species that are not described and which fail to satisfy the written description requirement as discussed supra.

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662